Citation Nr: 0512951	
Decision Date: 05/12/05    Archive Date: 05/25/05

DOCKET NO.  04-05 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus 
(DM).

2.  Service connection for hypertension secondary to DM.

3.  Service connection for renal failure secondary to DM.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel




INTRODUCTION

The appellant had active service from January to March 1978.  
He was a member of the Georgia National Guard from October 
1977 to January 1988. 

This appeal is from a September 2003 rating decision of the 
Department of Veterans Affairs (VA) Atlanta, Georgia, 
Regional Office (RO) serving as the agency of original 
jurisdiction (AOJ) in this case.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The appellant's claim for service connection for insulin 
dependent diabetes turns on two questions:  (1) when did his 
diabetes start?  (2) What was his National Guard duty status 
at that time?

The AOJ left development of the first question incomplete, 
and performed no development to answer the second question.  
For reasons explained below, development in this case must be 
redone virtually from the start.

Frank misstatements and misapplications of the law in the 
December 2003 statement of the case (SOC) give the distinct 
impression that the claim was misdeveloped because of 
misunderstandings of very complex aspects of the law.

The SOC misstates that "the law only allows . . .  service 
connection for disability due to a disease process if the 
illness began while your were on ACTIVE DUTY [sic]."  
Actually, the law provides, in pertinent part, for 
compensation of veterans for disability resulting from 
disease incurred or aggravated in line of duty "in the 
active military, naval, or air service."  38 U.S.C.A. 
§§ 1110, 1131 (West 2002).  Active duty is one type of active 
service.  See 38 U.S.C.A. § 101(24) (West 2002).

The SOC states that, "The law does allow service connection 
for the chronic result of INJURIES [sic] that occurred during 
certain periods of ACDUTRA (Active Duty for Training), 
Inactive Duty for Training, or during authorized Travel 
Status."  While correct, the statement omits that the law 
also provides for compensation for disability due to disease 
incurred or aggravated in line of duty on ACDUTRA.  The 
period of ACDUTRA during which a person became disabled from 
disease incurred or aggravated in line of duty qualifies as 
"active service."  38 U.S.C.A. § 101(24)(B) (West 
2002)(definition of "active military, naval, or air 
service"); § 101(22)(C) (West 2002) (ACDUTRA defined as to 
members of the National Guard); 38 C.F.R. § 3.6(c)(3) (2004) 
(ACDUTRA for members of National Guard).

The SOC then stated there was "no basis for granting service 
connection for diabetes mellitus because the condition did 
not begin during a period of qualifying active service.  
National Guard duty is not considered active duty for the 
purpose of establishing VA compensation."  At this point, 
the misunderstanding of the law is complete and the SOC has 
begged the very questions necessary to adjudicate.

Although it is correct that National Guard duty, by 
definition, is not "active duty," 38 U.S.C.A. § 101(21) 
(West 2002), that legal fact is immaterial to the veteran's 
claim, because disability resulting from disease incurred or 
aggravated on "active duty" is not a requirement of 
entitlement, incurrence in "active service" is.  Active 
duty for training can be active service under certain 
conditions, § 101(24), and ACDUTRA can include National Guard 
service under certain circumstances.  § 101(22)(C).  Although 
the appellant's National Guard service may not include any 
qualifying "active service," i.e., "any period of active 
duty for training during which the individual concerned was 
disabled or died from a disease or injury incurred or 
aggravated in line of duty," § 101(24)(B), that is exactly 
the undeveloped question in this case.

The SOC also included the regulations pertaining to 
presumptions of incurrence of diabetes in service, 38 C.F.R. 
§§ 3.307, 3.309 (2004), without addressing the complex legal 
determination whether the presumptions provided in 38 U.S.C. 
§§ 1112 and 1137 can apply to a claim based on National Guard 
service.  See Biggins v. Derwinski, 1 Vet. App. 474 (1991) 
(when ACDUTRA is active service and whether statutory 
presumptions in 38 U.S.C. §§ 1112, 1137 apply in claims based 
on incurrence or aggravation of disease during ACDUTRA).

To reiterate, the legal questions in this case are whether 
the appellant had National Guard ACDUTRA and whether any 
ACDUTRA he had was active service.  The factual question in 
this case is when did his diabetes mellitus started and what 
his National Guard duty status was at that time.

The VCAA notice of June 2003 is materially defective.  It 
reveals that the AOJ assumed the appellant's claim is for DM 
type II and based on exposure to Agent Orange in Vietnam.  
The letter includes notice of the information and evidence 
generally necessary to establish service connection (evidence 
of current disability, of incurrence or aggravation of 
disease or injury in service, a link between disability now 
and disease or injury then), but it also includes notice of 
the information and evidence specifically necessary to 
substantiate the appellant's claim for service connection.

The specific notice is erroneous to the extent of being 
materially misleading.  It raises a risk of prejudicing the 
appellant's ability to prosecute his claim.  Errors in 
development of the evidence are consistent with the erroneous 
notice and show there has been prejudice to prosecution of 
the claim.  See Mayfield v. Nicholson, No. 02-1077, slip op. 
at 15 (U.S. Vet. App. Apr. 14, 2005).

The appellant reported on his application for compensation 
(VA Form 21-526) that he entered the service for the first 
time in March 1978.  He reported that he never served in 
Vietnam.  The AOJ's June 2003 letter informed the veteran 
that, to establish entitlement to service connection for 
diabetes mellitus, the evidence must show "1. A current 
diagnosis of Type II diabetes.  2. Service in Vietnam between 
January 9, 1962 and May 7, 1975; and 3. Evidence showing you 
developed diabetes during your military service or within one 
year thereafter."

The appellant did not respond, and the AOJ developed for 
service records as if the claim were for diabetes mellitus 
type II on a presumptive basis, perhaps because, having been 
instructed that he must produce evidence of service in 
Vietnam, he concluded there was nothing more he could do.

The AOJ asked the National Personnel Records Center to verify 
only active duty of January to March 1978.  Consistent with 
the misunderstanding of the claim, there has been no 
development for dates and circumstances of ACDUTRA during the 
appellant's 10-year membership in the National Guard.

The veteran has not had a VA examination to address the time 
of onset of his diabetes and whether kidney failure or 
hypertension are secondary to the diabetes.  It appears 
likely that the AOJ felt no examination was necessary, 
because the claim was denied on essentially legal grounds.  
After completion of the other development in this case, the 
veteran should be examined.

The appellant has not been as cooperative as he should be.  
38 C.F.R. § 3.159(c)(1)(i), (2)(i) (2004) (claimant's 
cooperation with VA efforts to assist is required by law).  
He omitted to report in the space provided on his 
compensation application that he was claiming that diabetes 
occurred or was aggravated during any period of National 
Guard duty, which perhaps contributed to misdevelopment of 
the claim.  He reported the time of onset of DM as in July 
1987, rather than four years earlier as shown by the records 
of his National Guard Medical Evaluation Board.

"The duty to assist is not always a one-way street.  If a 
veteran wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence."  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).

The Medical Evaluation Board hospital summary of July 1987 
from Dwight David Eisenhower Army Medical Center (DDEAMC) 
reported the name of the facility where the appellant was 
first diagnosed with DM, but the AOJ did not develop for 
those records.  It also stated the veteran was followed by an 
endocrinologist at DDEAMC.  Despite the June 2003 negative 
response from the Chief, Patient Administration Division of 
DDEAMC, another request for records including a copy of the 
July 1987 report is warranted before concluding further 
action in that regard is futile.  38 C.F.R. § 3.159(c)(2) 
(2004).

In sum, development in this claim must start again.  The 
rating specialist must be familiar with the definitions at 
38 U.S.C.A. § 101(2) ("veteran"); 101(16) ("service 
connection"); 101(22) ("active duty for training"); and 
101(24) ("active military, naval, or air service").  The 
rating specialist can find a thorough discussion of the legal 
significance of these complex definitions in claims for 
disability compensation due to disease incurred in Reserve or 
National Guard service in Biggins v. Derwinski, 1 Vet. App. 
474 (1991) and in Paulson v. Brown, 7 Vet. App. 466 (1995).

Accordingly, the case is REMANDED for the following action:

1.  The RO must review the claims file 
and ensure that all notification and 
development required by the Veterans 
Claims Assistance Act of 2000 are 
completed.  See 38 U.S.C.A. §§ 5102, 
5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2003).

?	Notify the veteran that he must 
provide (1) the source of 
evidence showing the time of 
onset of his diabetes and its 
course and progress thereafter; 
(2) information showing he served 
on active duty from January 1, 
1978 to March 25, 1978, including 
service branch; (3) information 
and evidence showing the dates of 
all periods of National Guard 
active duty for training from 
October 3, 1977, to January 21, 
1988; (4) any evidence in his 
possession about the time of 
onset of his diabetes and the 
dates of ACDUTRA.

2.  Obtain documentation of all periods 
of the appellant's National Guard ACDUTRA 
from October 3, 1977, to January 21, 
1988.

3.  Request the veteran to authorize 
release of medical records from Tri-
county Clinic, Warren County, Georgia 
from January 1984 to January 1988, and 
request those records.

4.  Make another request of Dwight David 
Eisenhower Army Medical Center for 
records of treatment of the appellant's 
DM.  Provide a copy of the July 27, 1987, 
DDEAMC Medical Record Report showing 
treatment in the medical center's 
Internal Medicine Clinic by a medical 
center endocrinologist.

5.  After development for private and 
service medical records, schedule the 
veteran for a VA examination to obtain a 
medical opinion on the time of onset of 
diabetes mellitus and whether any current 
kidney dysfunction or hypertension is 
caused or aggravated by diabetes 
mellitus.  Provide the examiner the 
claims file.

6.  Readjudicate the claims at issue.  

?	Determine the time of onset of 
the appellant's DM.

?	Determine whether the time of 
onset of DM was during a period 
of ACDUTRA.



?	Determine whether that National 
Guard ACDUTRA was active service.  
See 38 U.S.C.A. §§ 101(22)(C), 
101(24) (West 2002); 38 C.F.R. 
§ 3.6(c)(3) (2004).

?	If necessary to determine 
applicability of a statutory 
presumption, 38 C.F.R. §§ 3.307, 
2.209(a) (2004), see Biggins v. 
Derwinski, 1 Vet. App. 474 (1991) 
(presumptions in service 
connection claims based on 
disease incurred or aggravated on 
ACDUTRA).

?	Readjudicate the remaining 
secondary service connection 
claims.

If any claim remains denied, provide the 
appellant and his representative an 
appropriate supplemental statement of the 
case and an appropriate period to 
respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until he is further informed.  The purpose of 
this REMAND is to obtain additional information and to afford 
due process.  No inference should be drawn regarding the 
final disposition of the claim because of this action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




